      Case 1:08-cv-11339-AT-RWL Document 288 Filed 01/28/21 Page 1 of 1

                                                               USDC SDNY
UNITED STATES DISTRICT COURT                                   DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                  ELECTRONICALLY FILED
YAN PING XU,                                                   DOC #: _________________
                                                               DATE FILED: __1/28/2021___
                             Plaintiff,

              -against-
                                                                 08 Civ. 11339 (AT) (RWL)
THE CITY OF NEW YORK s/h/a THE NEW YORK
CITY DEPARTMENT OF HEALTH AND MENTAL                                      ORDER
HYGIENE, BRENDA M. MCINTYRE,

                          Defendants.
ANALISA TORRES, District Judge:

       Plaintiff’s request at ECF No. 287 is GRANTED. The Clerk of Court is directed to mail
a copy of this order to Plaintiff pro se.

       SO ORDERED.

Dated: January 28, 2021
       New York, New York
